--------------------------------------------------------------------------------


Exhibit (10)-pp


LONG TERM PERFORMANCE UNIT AGREEMENT PURSUANT TO
2003 LONG-TERM INCENTIVE PLAN


LONG TERM PERFORMANCE UNIT AGREEMENT, by Bausch & Lomb Incorporated, a New York
corporation (referred to hereinafter as the "Company"), dated as of February 24,
2004 in favor of the individual employee of the Company or one of its
subsidiaries (referred to hereinafter as the "Recipient") whose name appears in
the Schedule of Awards included as Attachment I hereto (the “Schedule of
Awards”).


Under the 2003 Long-Term Incentive Plan of the Company (referred to hereinafter
as the "2003 LTI Plan"), approved by the shareholders of the Company on April
29, 2003, the Compensation Committee (the "Committee") of the Board of Directors
of the Company has authorized the execution and delivery of this Agreement.
Capitalized terms not defined in this Agreement shall have the meanings given to
them in the 2003 LTI Plan, and the Schedule of Awards.


This Agreement provides for the award of Performance Units under Section 9 of
the 2003 LTI Plan based on achievement, over the Performance Period, of Company
performance criteria set forth in the Schedule of Awards included as Attachment
I hereto, which may include sales growth, return on net assets, earnings or
other Company performance measures.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:


1. Award of Long Term Performance Unit. Subject to all the terms and conditions
of the 2003 LTI Plan and this Agreement, the Company hereby grants to Recipient
the Long Term Performance Unit of the Company with the Target Award Value
identified on the Schedule of Awards included as Attachment I hereto.


Recipient acknowledges that Long Term Performance Units issued by the Company
hereunder are an award and are neither options nor sales to Recipient.


2. Distribution of Performance Award.


(a) Calculation of Performance Award. All or a portion of the Performance Units
hereunder shall vest and be paid as a Performance Award to the Recipient, in
accordance with and subject to this Agreement, to the extent the Company’s
performance over the two-year performance period meets or exceeds the
Performance Criteria set forth on Attachment I. Company performance during the
Performance Period shall be applied to the Award calculation matrix approved at
the time of grant by the Committee. Actual Performance Awards will range from
0-200% of Target Award Value. Determination and approval of Performance Awards
shall be in the sole discretion of the Committee, except for the limited
circumstances set forth in Section 2(f).


(b) Payment of Performance Awards.


(i) Form of Payment. Performance Awards may be paid in cash, common stock of the
Company, or deferred common stock units of the Company. Where payment is in
common stock or deferred common stock units of the Company, the number of shares
or deferred stock equivalent units of the Company that are paid to the Recipient
or credited to the Recipient’s deferral account shall be based on the average of
the high and low market prices for the Company’s Common Stock on the New York
Stock Exchange on the date which immediately precedes the payment date. A
Performance Award payable in cash may also be deferred into any investment
choice under the Company’s Executive Deferral Compensation Plan.
 
                A Recipient may select payment of all or any portion of an Award
in cash only if (1) the Recipient has at the time of payment satisfied stock
ownership guidelines of the Company then in effect and (2) the Recipient has
provided at least ten (10) days advance written notice to the Company’s Senior
Vice President - Human Resources of the election to accept payment in cash.
Deferrals of cash or stock awards must be under a valid election pursuant to the
Company’s Executive Deferred Compensation Plan.





(ii) Time of Payment. Awards shall be paid in two equal installments, with the
first payment after Committee approval of actual performance and Award following
the Period End Date (generally, within 60 days after Period End Date) (the
“First Payout Date”), and the second being (“Second Payout Date”) within thirty
(30) days after the one year anniversary of the end of the Performance Period.


(c) General Conditions to Payment of Awards. Except for the specific exceptions
contained in Section 2(f) hereof, the Recipient must be an active, full-time
employee of the Company on each of the First Payout Date and the Second Payout
Date as a condition precedent to payment of the portion of the Award payable on
such date.


(d) Partial Performance Criteria Award. If actual company performance over the
Performance Period is less than the Performance Criteria for that Performance
Period, the Award payment shall be reduced to a percentage of the total Award
which is based on application of the pre-approved performance matrix identified
in the foregoing subparagraph 2(a).


(e) Awards in Excess of the Target Award. If actual company performance for the
Performance Period exceeds the Performance Criteria, the Committee shall, at the
time it determines such actual company performance, make an Award in excess of
the Target Award in an amount which is based on application of the pre-approved
performance matrix identified in the foregoing subparagraph 2(a).


(f) Waiver of Payout Conditions Upon Certain Events. The payout calculation and
timing requirements of this Section 2 shall be waived automatically and all
Awards hereunder shall be paid in cash pro rata based on actual performance
immediately (i) upon a Change in Control (as defined below), or (ii) upon
termination of Recipient’s employment due to death or disability (as defined in
Section 105(d)(4) of the internal Revenue Code of 1986, as amended). Actual
performance shall be determined in good faith by the Committee and shall be
based on the most recently reported results of the Company. If, as a result of a
Change in Control, the Committee ceases to exist, changes, or fails to make such
a determination, such a determination shall be based on the most recently
reported results of the Company.


For purposes of this Agreement "Change in Control" shall mean:


(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Exchange Act) (a "Person") of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change of Control: (x) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege
unless the security being so converted was itself acquired directly from the
Company), (y) any acquisition by the Company, (iii) any acquisition by any
Recipient benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (z) any acquisition by any
corporation pursuant to a reorganization, merger or consolidation, if, following
such reorganization, merger or consolidation, the conditions described in
clauses (A), (B) and (C) of paragraph iii below are satisfied; or



 
 

--------------------------------------------------------------------------------

 

(ii) Individuals who, as of April 28, 2003, constitute the Board of Directors of
the Company (the "Board" and the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to April 28, 2003 whose election, or
nomination for election by the Company's shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board; or


(iii) Approval by the shareholders of the Company of a reorganization, merger
binding share exchange or consolidation, in each case, unless, following such
reorganization, merger, binding share exchange or consolidation, (A) (more than
60% of, respectively, the then outstanding shares of common stock of the
corporation or other entity resulting from such reorganization, merger, binding
share exchange or consolidation and the combined voting power of the then
outstanding voting securities of such corporation or other entity entitled to
vote generally in the election of directors is then beneficially owned, directly
or indirectly, by all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
reorganization, merger, binding share exchange or consolidation, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (B) no Person (excluding the Company, any Recipient benefit
plan (or related trust) of the Company or such corporation resulting from such
reorganization, merger, binding share exchange or consolidation and any Person
beneficially owning, immediately prior to such reorganization, merger, binding
share exchange or consolidation, directly or indirectly, 20% or more of the
Outstanding Company Common Stock or Outstanding Company Voting Securities, as
the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation or
other entity resulting from such reorganization, merger, binding share exchange
or consolidation or the combined voting power of the then outstanding voting
securities of such corporation or other entity entitled to vote generally in the
election of directors, and (C) at least a majority of the members of the board
of directors of the corporation or other entity resulting from such
reorganization, merger, binding share exchange or consolidation were members of
the Incumbent Board at the time of the execution of the initial agreement
providing for such reorganization, merger, binding share exchange or
consolidation; or


        (iv) Approval by the shareholders of the Company of (A) a complete
liquidation or dissolution of the Company or (B) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation or other entity, with respect to which following such sale or other
disposition, (1) more than 60% of, respectively, the then outstanding shares of
common stock of such corporation or other entity and the combined voting power
of the then outstanding voting securities of such corporation or other entity
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who are the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be, (2) no Person (excluding the Company and any Recipient benefit
plan (or related trust) of the Company or such corporation or other entity and
any Person beneficially owning, immediately prior to such sale or other
disposition, directly or indirectly, 20% or more of the Outstanding Company
Common Stock or Outstanding Company Voting Securities, as the case may be)
beneficially owns, directly or indirectly, 20% or more at respectively, the then
outstanding shares of common stock of such corporation or other entity and the
combined voting power of the then outstanding voting securities of such
corporation or other entity entitled to vote generally in the election of
directors, and (3) at least a majority of the members of the board of directors
of such corporation or other entity were members of the Incumbent Board at the
time of the execution of the initial agreement or action of the Board providing
for such sale or other disposition of assets of the company.


(g) Maximum Award. In no event shall the value of an actual Award paid hereunder
exceed 200% of the Target Award Value set forth on the Schedule of Awards.


3. General Restriction. This award shall be subject to the requirement that if
at any time the Board of Directors shall determine, in its discretion, that the
listing, registration or qualification of the shares subject to such award upon
any securities exchange or under any state or federal law, or the consent or
approval of any government regulatory body, is necessary or desirable as to a
condition at or in connection with, the granting of such award or the issue or
vesting of shares thereunder, such award may not be effective in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board of Directors.


4. Non-Transferability of Award. The award granted under this Agreement shall
not be transferable by the Recipient except as may be set forth in the Plan.


5. Withholding Upon Award. Recipient also may elect to have a portion of the
payment issuable to him or her withheld by the Company in order to satisfy
applicable federal, state and local withholding tax requirements.


6. No Right to Employment


(a) Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular and periodic
payments. The benefits and rights provided under the Plan are not to be
considered part of the Recipient’s salary or compensation under Recipient’s
employment for purposes of calculating any severance, resignation, redundancy or
other end of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind.


(b) The Award issued hereunder, and any future Awards under the Plan are
entirely voluntary, and at the complete discretion of the Company. Neither the
Award nor any future Award by the Company shall be deemed to create any
obligation to any further Awards, whether or not such a reservation is
explicitly stated at the time of such a grant. The Company has the right, at any
time and/or on an annual basis, to amend, suspend or terminate the Plan;
provided, however, that no such amendment, suspension, or termination shall
adversely affect the Recipient’s rights hereunder.


(c) The Plan shall not be deemed to constitute, and shall not be construed by
the Recipient to constitute, part of the terms and conditions of employment. The
Company shall not incur any liability of any kind to the Recipient as a result
of any change or amendment, or any cancellation, of the Plan at any time.


(d) Participation in the Plan shall not be deemed to constitute, and shall not
be deemed by the Recipient to constitute, an employment or labor relationship of
any kind with the Company.


7. Competing Work Activities.


(a) Notwithstanding anything to the contrary contained herein or in the Plan, if
Recipient voluntarily terminates his or her employment with the Company or is
terminated for misconduct or failure or refusal to perform his or her duties of
employment (as determined by the Committee), and within a period of one year
after such termination shall, directly or indirectly, engage in a competing
activity (as defined below), Recipient shall be required to remit to the
Company, with respect to any Awards granted or paid on or after the date six
months prior to such termination, the fair market value of such Award on the
date of payment. Such remittance shall be payable in cash or by certified or
bank check or by delivery of shares of Common Stock of the Company registered in
the name of the grantee duly assigned to the Company with the assignment
guaranteed by a bank, trust company or member firm of the New York Stock
Exchange, or by a combination of the foregoing. Any such shares so delivered
shall be deemed to have a value per share equal to the fair market value of the
shares on such date. This provision shall, however, become null and void, and
Company's rights to any remittance under this provision automatically shall be
deemed waived, upon a Change in Control (as defined in Section 2 of this
Agreement).


(b) For purposes of this Section, Recipient will be deemed to be “engaged in a
competing activity” if he or she owns (other than as the owner of a less than 5%
interest in a company whose shares are publicly traded), manages, operates,
controls, is employed by, or otherwise engages in or assists another to engage
in any activity or business which competes with any business or activity of the
Company in which Recipient was engaged or involved, or which, as of the time of
Recipient's termination, was in a state of research or development by any such
business of the Company.


(c) Nothing contained in this Section shall be interpreted as or deemed to
constitute a waiver of, or diminish or be in lieu at any other rights the
Company may possess as a result of Recipient's direct or indirect involvement
with a business competing with the business of the Company.


8. Amendment of this Agreement. The Board of Directors of the Company or the
Committee may, from time to time, require the termination, modification or
amendment of the terms of this Agreement, including, without limiting the
foregoing generality, the making of such amendments or revisions as the Board or
the Committee shall deem advisable, provided, however, that no termination,
modification or amendment of this Agreement shall, without the written consent
of the Recipient, impair his or her rights hereunder.


9. Notices. Notices hereunder shall be in writing and if to the Company shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, One Bausch & Lomb Place, Rochester, New York 14604-2701, addressed to
the attention of the Secretary, and if to the Recipient shall be delivered
personally or mailed to the Recipient at his or her address as the same appears
on the records of the Company.


10. Interpretation of this Agreement. All decisions and interpretations made by
the Board of Directors or the Committee with regard to any question arising
hereunder or under the Plan shall be binding and conclusive on the Company and
the Recipient. In the event there is any inconsistency between the provision of
this Agreement and of the Plan, the provisions of the Plan shall govern.


11. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and to the
extent provided herein to the personal representatives, legatees and heirs of
the Recipient.


12. Severability and Saving Provision. The parties intend that this Agreement
shall be enforced to the maximum extent possible. If a court of competent
jurisdiction: (i) finds any provision of this Agreement to be unenforceable,
that provision shall be deemed excised and the remainder of the Agreement shall
continue in full force and effect; and (ii) finds any provision of this
Agreement to be unenforceable by reason of its being extended for too great a
period of time, over too large a geographic area, or over too great a range of
activities, the Agreement shall be interpreted to extend over the maximum period
of time, geographic range and range of activities as to which it may be
enforceable.


13. Tax Matters.


(a) The Company shall have the power and the right to deduct or withhold, or
require Recipient to remit to the Company, an amount sufficient to satisfy taxes
imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions, that are required by law to
be withheld with respect to the Award, the sale of shares, if any, acquired upon
payout of the Award, and/or payment of dividends on shares acquired upon payout
of the Award.


(b) Recipient agrees to take all steps necessary to comply with all applicable
provisions of laws of any country, state, province, city or other jurisdiction
in exercising his or her rights under the Plan and this Agreement.


14. Administration and Compliance with Laws.


(a) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.


(b) The Company is issuing the Awards hereunder. Furthermore, this Agreement is
not derived from any preexisting labor relationship between the Recipient and
the Company, but rather from a mercantile relationship.


(c) The Company will administer the Plan from the U.S. and New York State law
and the Federal laws of the United States (except those provisions relating to
conflicts of law) will govern all Awards issued under the Plan.


15. Privacy. As a condition of the Award, the Recipient consents to the
collection, use, and transfer of personal data as described in this Section to
the full extent permitted by and in full compliance with applicable law.


(a) The Recipient understands that the Company holds, by means of an automated
data file, certain personal information about the Recipient, including, but not
limited to, name, home address and telephone number, date of birth, social
insurance number, salary, nationality, job title, any shares or directorships
held in the Company, details of all options or other entitlement to shares
awarded, cancelled, exercised, vested, unvested, or outstanding in the
Recipient’s favor, for the purpose of managing and administering the Plan
(“Data”).


(b) The Recipient further understands that part or all of his/her Data may be
also held by the Company and/or it Subsidiaries, pursuant to a transfer made in
the past with his/her consent, in respect of any previous Award, which was made
for the same purposes of managing and administering of previous award/incentive
plans, or for other purposes.


(c) The Recipient further understands that his/her local employer will transfer
Data to the Company and/or its Subsidiaries among themselves as necessary for
the purposes of implementation, administration, and management of the
Recipient’s participation in the Plan, and that the Company and/or its
Subsidiary may transfer data among themselves, and/or each, in turn, further
transfer Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan (“Data Transferees”).


(d) The Recipient understands that the Company and/or its Subsidiaries, as well
as the Data Transferees, are or may be located in his or her country of
residence or elsewhere, such as the United States. The Recipient authorizes the
Company and/or its Subsidiaries, as well as Data Transferees to receive,
possess, use, retain, and transfer Data in electronic or other form, for the
purposes of implementing, administering, and managing his or her participation
in the Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of shares on his or her
behalf, to a broker or third party with whom the shares acquired on exercise may
be deposited.


(e) The Recipient understands that he or she may show his/her opposition to the
processing and transfer of his/her Data, and, may at any time, review the Data,
request that any necessary amendments be made to it, or withdraw his or her
consent herein in writing by contacting the Company. The Recipient further
understands that withdrawing consent may affect his or her ability to
participate in the Plan.


 
 

--------------------------------------------------------------------------------

 
16. General. The Recipient has received, and therefore has full knowledge of and
understands, the terms and conditions of this Agreement. The Recipient
acknowledges that copies of the complete rules of the Plan have also been made
available to him/her at his/her work center with his/her local employer.


IN WITNESS WHEREOF, the Company and the Recipient have executed this Agreement
on the day and year first above written.


BAUSCH & LOMB INCORPORATED


By:__________________________________
Jean F. Geisel
Secretary


RECIPIENT
By:   _____________________________________
Name Printed: _____________________________________



